Case 3:18-cv-00435-JLS-MSB Document 45-7 Filed 01/10/19 PageID.629 Page 1 of 7




           PLAINTIFFS’ EXHIBIT 4

 ––––––––––––––––––––––––––––––––––––––––––––––––––––

                                In The Case Of

  James Rutherford; and, The Association 4 Equal Access, Individually and
                on Behalf of All Others Similarly Situated,

                                        v.

                              Evans Hotels, LLC,

                             18-cv-435 JLS (MSB)




                           KAZEROUNI LAW GROUP, APC
                         1303 EAST GRAND AVENUE, SUITE 101
                            ARROYO GRANDE, CA 93420
                                 (805) 335-8455
               Case 3:18-cv-00435-JLS-MSB Document 45-7 Filed 01/10/19 PageID.630 Page 2 of 7
'
                 1   Nadia P. Bermudez, Bar No. 216555
                     Patrick J. Goode II, Bar No. 299697
                 2   Charles E.H. Gulley III, Bar No. 314073
                     KLINEDINST PC
                 3   501 West Broadway, Suite 600
                     San Diego, California 92101
                 4   (619) 2J9-8131/FAX (619) 238-8707
                     nbermudez@klinedinstlaw.com
                 5   pgoode@klmedinstlaw.com
                     cgulley@Klinedinstlaw.com
                 6
                     Attorneys for Defendant
                 7   EVANS HOTELS, LLC
                 8                       UNITED STATES DISTRICT COURT
                 9                    SOUTHERN DISTRICT OF CALIFORNIA
      0.-<
      00
       V),-<    10
       "'N
       I:;"'
       ::>
    U(f);$      11   JAMES RUTHERFORD, an                    Case No.   18CV0435 JLS BGS
    a. •z            individual, THE ASSOCIATION 4
    ,_>-"'
    "'"'o
    zl:u.
    -o:~
                12   EQUAL ACCESS,                           DEFENDANT EVANS HOTELS,~~LLC'S
    ""'"'
    ~~u
                                                             RESPONSES TO PLAINTIFF THE
    :1 co -     13               Plaintiffs,                 ASSOCIATION 4 EOUAL ACCESS'
    ~Iii~                                                    INTERROGATORI£S (SET TWO)
       w-
      :;:o      14         v.
      .-<"
      a"'                                                    Judge:       Janis L. Sammartino
      lfllj)
                15   EVANS HOTELS LLC, a                     Magistrate Judge: Bernard G. Skomal
                     California limited liability company    Com2laint Filea: 2/26/18
                16   and DOES 1 to 50,                       Trial Date: None set
                17               Defendants.
                18
                19         PROPOUNDING PARTY:               THE ASSOCIATION 4 EQUAL ACCESS
                20         RESPONDING PARTY:                EVANS HOTELS, LLC
                21         SET NUMBER:                      TWO
                22         COMES NOW Defendant EVANS HOTELS;LLC ("Responding Party"),
                23   and hereby responds to Plaintiff THE ASSOCIATION 4 EQUAL ACCESS
                24   ("Propounding Party") Interrogatories, Set Two, as follows:
                25                             PRELIMINARY STATEMENT
                26         As to each and every request contained in Propounding Party's
                27   Interrogatories, Set Two, Responding Party states the following:
                28   Ill
                                                               -I-
                            DEFENDANT EVANS HOTELS, LLC'S RESPONSES TO PLAINTIFF THE ASSOCIATION 4 EQUAL
                                                                      ACCESS' INTERROGATORIES (SET TWO)
                                                                                         I8CV0435 JLS BGS
           Case 3:18-cv-00435-JLS-MSB Document 45-7 Filed 01/10/19 PageID.631 Page 3 of 7


             I   completed as of the date of these responses, and therefore Responding Party does
             2   not purport to state anything more than the information presently known to or
             3   discovered by it. Responding Party specifically reserves the right to supplement,
             4   modify, or amend its responses or to present additional information at a later date.
             5         D.        Responding Party has based its responses upon the assumption that
             6   Propounding Party did not intend to seek information protected against discovery
             7   by the attorney-client privilege or the attorney work product doctrine. To the
             8   extent any interrogatory or any part thereof is intended to elicit such information,
             9   Responding Party objects thereto and asserts the protection and privileges provided
  0..;
  00
  "'..;     10   thereby to the fullest extent.
  WN
  l:;m
  ::>
uUl~
            II          E.       Responding Party generally objects to Propounding Party's
n. -z
>-->-"'
"'"'o
z>=~        12   enumerated "INSTRUCTIONS" to the extent they demand information,
-":J
""'"'
~ ~u
:I"' -
            13   descriptions, identifications, and/or productions exceeding the requirements of the
~f--0
  "'"
  w~
 :;:a       14   Federal Rules of Civil Procedure, including Fed. R. Civ. P. Rules 26 and 34.
  ,..;Z
  o"'
  IJ")Ul    15          Referencing and expressly incorporating each of these general objections,
            16   Responding Party hereby responds as follows:
            17                         RESPONSES TO INTERROGATORIES
            18   INTERROGATORY NO. 19:
            19          State the number of individuals that reserved an accessible room through
            20   www.bahiahotel.com between January 1, 2015 and the date of responding to this
            21   Interrogatory.
            22   RESPONSE TO INTERROGATORY NO. 19:
            23          Responding Party objects to this request to the extent it seeks documents or
            24   information protected by the attorney-client privilege, the work product doctrine,
            25   and the duty of confidentiality, including third party rights to privacy. Responding
            26   Party objects to this Request on the grounds that the phrases "accessible room" and
            27   "through www.bahiahotel.com" are vague, ambiguous and undefined. Responding
            28   Party understands and interprets this request as seeking information regarding the
                             .            . ..    .         -3-   .   .      . ..   .   .   .   ., .
                         DEFENDANT EVANS HOTELS, LLC'S RESPONSES TO PLAINTIFF TilE ASSOCIATION 4 EQUAL
                                                                   ACCESS' INTERROGATORIES (SET TWO)
                                                                                       18CV0435 JLS BGS
            Case 3:18-cv-00435-JLS-MSB Document 45-7 Filed 01/10/19 PageID.632 Page 4 of 7



              1   number of reservations made through the online booking engine linked to the
             2    website www.bahiahotel.com in which the guest requested and booked a room
              3   designated as an accessible room (e.g., roll in shower I bath tub with grab rails).
             4    Subject to the foregoing understanding and without waiving these objections,
              5   Responding Party responds as follows:
              6         Between January 1, 2015 and September 28, 2018 there were sixteen (16)
              7   reservations made through the online booking engine linked to the website
              8   www.bahiahotel.com in which the guest requested and booked a room designated
              9   as an accessible room (e.g., roll in shower I bath tub with grab rails). By contrast,
  a,...
  a a        10   during the same time period, one hundred and seven (107) such reservations were
  "''"'
  WN
  t::m
   ::>
Ulfl;:!i     11   made by phone, thirty six (36) such reservations were made through travel
c.. •z
,_>-«
v>"'O
z~"-
..... a~
             12   agencies, online travel companies, and free independent travel companies, and
""'"'
~~u
             13   thirty th1;ee (33) such reservations were made through group, catering, and
~~--8
Cl "' -
   Vlw
   w-
   :;;:o     14   house/executive requests.
   ,...z
   a"'
   LJ")Vl    15   INTERROGATORY NO. 20:
             16          State the number of individuals that reserved an accessible room through
             17   www.catamaranresort.com between January 1, 2015 and the date of responding to
             18   this Interrogatory.
             19   RESPONSE TO INTERROGATORY NO. 20:
             20          Responding Party objects to this request to the extent it seeks documents or
             21   information protected by the attorney-client privilege, the work product doctrine,
             22   and the duty of confidt;n!iality, including third party rights to privacy. R,esponding
             23   Party objects to this Request on the grounds that the phrases "accessible room" and
             24   "through www.catamaranresort.com" are vague, ambiguous and undefined.
             25   Responding Party understands and interprets this request as seeking information
             26   regarding the number of reservations made through the online booking engine
             27   linked to the website www.catamaranresort.com in which the guest requested and
             28   booked a room designated as an accessible room (e.g., roll in shower I bath tub
                           .             .          .   .   - 4-   • . .   .     . .. .
                          DEFENDANT EVANS HOTELS, LLC'S RESPONSES TO PLAINTIFF THE ASSOCIATION 4 EQUAL
                                                                    ACCESS' INTERROGATORIES (SET TWO)
                                                                                       18CV0435 JLS BGS .
    ..             Case 3:18-cv-00435-JLS-MSB Document 45-7 Filed 01/10/19 PageID.633 Page 5 of 7
'



                    I    with grab rails). Subject to the foregoing understanding and without waiving these
                    2    objections, Responding Party responds as follows:
                    3          Between January 1, 2015 and September 28, 2018 there was one (1)
                    4    reservation made through the online booking engine linked to the website
                    5    www.catamaranresort.com in which the guest requested and booked a room
                    6    designated as an accessible room (e.g., roll in shower I bath tub with grab rails).
                    7    By contrast, during the same time period, ninety nine (99) such reservations were
                    8    made by phone, one (1) such reservation was made through travel agencies, online
                    9    travel companies, and free independent travel companies, and thirty-three (33)
          o,..,
          00
          <0,_,    10    such reservations were made through group, catering, and house/executive
          '"N
          t:;m
    UUl:l
          ::>
                   II    requests.
    0..     'Z
     1--~a::
     "'"0
     zcl=o         12    INTERROGATORY NO. 21:
     C<t:_.
     wo,j
     Z«
    :l "' '
                    13        ·..State the number of individuals that reserved an accessible room through
    ><>-0
          "'"'
          w~
          :J:Cl     14   www.lodgetorreypines.com between January 1, 2015 and the date of responding to
          ,_,z
          o"'
          lf")Vl    15   this Interrogatory.
                    16   RESPONSE TO INTERROGATORY NO. 21:
                    17          Responding Party objects to this request to the extent it seeks documents or
                    18   information protected by the attorney-client privilege, the work product doctrine,
                    19   and the duty of confidentiality, including third party rights to privacy. Responding
                   20    Party objects to this Request on the grounds that the phrases "accessible room" and
                    21   "through www.lodgetorreypines.com" are vague, ambiguous and undefined.
                    22   Resp_ondin~Party      ynderstands and interprets this request as_seeking information
                    23   regarding the number of reservations made through the online booking engine
                    24   linked to the website www.lodgetoneypines.com in which the guest requested and
                    25   booked a room designated as an accessible room (e.g., roll in shower I bath tub
                    26   with grab rails). Subject to the foregoing understanding and without waiving these
                    27   objections, Responding Party responds as follows:
                    28          Responding Party is presently unable to identify the exact number of
                                 .    .               .    .         -5-    .- .
                                 DEFENDANT EVANS HOTELS, LLC'S RESPONSES TO PLAINTIFF THE ASSOCIATION 4 EQUAL
                                                                           ACCESS' INTERROGATORIES (SET TWO)
                                                                                              18CV0435 JLS BGS
              Case 3:18-cv-00435-JLS-MSB Document 45-7 Filed 01/10/19 PageID.634 Page 6 of 7



                1   reservations made through the online booking engine linked to the website
               2    www.lodgetorreypines.com in which the guest requested a room designated as
                3   accessible, as the available records do not distinguish between a reservation in
                4   which the guest requests an accessible room or the guest receives an accessible
                5   room for another reason (e.g., it is the last available room of that type).
                6   Responding Party has been able to determine that between January 1, 2015 and
                7   September 28,2018 there were eighty-three (83) reservations made through the
                8   online booking engine linked to the website www.lodgetorreypines.com in which
                9   the guest stayed in a designated accessible room (e.g., roll in shower I bath tub
      o,..,
      00
      <D,_,    10   with grab rails). The number of reservations in which the guest requested an
UV1;$
      sm
      WN

               11   accessible room is presently unknown, but lower than eighty-three (83).
0..    'Z
t-~0::
UJ;::O
~Q~
               12   Responding Party will update its response, if possible. Responding Party has been
""'J
WQ
               13
""
:l "' '
                    able to verify that during the same time period, thirty th:e (35) reservations in
><>-0
 .UleJ
   wi!l
      ;;:o     14   which the guest requested an accessible room were made by phone, two (2) such
      ,_,z
      o"'
      LI)Ul
               15   reservations were made through travel agencies, online travel companies, clubs,
               16   and free independent travel companies, and thirty-four (34) such reservations were
               17   made through group, catering, and house/executive requests.
               18
               19                                            KLINEDINST PC
               20
               21
                    DATED: October 3, 2018
               22
               23
               24
               25
               26
               27
               28
                                                               - 6 ..
                                                                   -
                            DEFENDANT EVANS HOTELS, LLC'S RESPONSES TO PLAINTIFF THE ASSOCIATION 4 EQUAL
                                                                      ACCESS' INTERROGATORIES (SET TWO)
                                                                                         l8CV0435 JLS BGS
        Case 3:18-cv-00435-JLS-MSB Document 45-7 Filed 01/10/19 PageID.635 Page 7 of 7




                                                   VERIFICATION
              2         I, Andy Thomas, hereby declare and state as follows:
              3         I am an authorized representative of EVANS HOT ALS, LLC, a Defendant,
              4   in this action. I have read the foregoing DEFENDANT EVANS HOTELS, LLC'S
              5   RESPONSES TO PLAINTIFF THE ASSOCIATION 4 EQUAL ACCESS'
              6   INTERROGATORIES (SET TWO) and know the contents thereof. The same is
              7   true to the best of my knowledge, information and belief.
              8         I declare under penalty of pe1jury under the laws of the United States of
              9   America that the foregoing is true and correct.
  0.-<
  00
             10         Executed this ___ day of _ _ _ _ _ _ , 2018 in San Diego,
  "'1:;0>
   wN'"""
   =>
ulf}:_:;     11   California.
o. •z
,_>-«
"''"o
z3~
,_.o::J
             12
0<:<;                                             EVANS HOTELS, LLC
~~u
             13
~~      g'



                                                        ~
   V>w
   w-
  :;:o       14
  ..;Z
  o'"
  Lf)(f)     15                                   By:
             16                                          Its Senior Vice President, Business
                                                         Development, Evans Hotels
             17
             18
             19   17393015v1

             20
             21
             22
             23
             24
             25
             26
             27
             28
                         DEFENDANT EVANS HOTELS, LLC'S RESPONSES TO PLAINTIFF THE ASSOCIATION 4 EQUAL
                                                                   ACCESS' INTERROGATORIES (SET TWO)
                                                                                      18CV0435 JLS BGS
